  8:19-cv-00249-LSC-CRZ Doc # 40 Filed: 05/05/20 Page 1 of 1 - Page ID # 203



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ABIGAIL FLETCHER,

                    Plaintiff,                            8:19CV249

     vs.
                                                           ORDER
LOYAL   SOURCE             GOVERNMENT
SERVICES, L.L.C.,

                    Defendant.


     The parties will be engaging in mediation in June.

     Accordingly,

     IT IS ORDERED:


     1)    All unexpired case progression deadlines are continued pending
           further order of the court.

     2)    A telephonic conference with the undersigned magistrate judge will
           be held on July 1, 2020 at 9:00 a.m. to discuss the status of case
           progression and potential settlement. Counsel shall use the
           conferencing information assigned to this to participate in the call.

     3)    This call will be cancelled and a deadline will be set for filing
           dismissal documents if, prior to the call, the parties advise my
           chambers by telephone ((402) 437-1670) or by email
           (zwart@ned.uscourts.gov) that the parties have fully settled the
           case.

     Dated this 5th day of May, 2020.
                                          BY THE COURT:
                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
